Case 2:16-cv-09530-JMV-JBC Document 265 Filed 12/14/20 Page 1 of 2 PageID: 5080




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


  AMJAD SAIYED,

                  Plaintiff,
                                                                  Civil Action No. 16-9530
          v.
                                                                           ORDER
  ARCHON, INC., et al.,

                  Defendants.


  John Michael Vazquez, U.S.D.J.

        For the reasons stated in the accompanying Opinion, and for good cause shown,

        IT IS on this 14th day of December 2020,

        ORDERED that Plaintiff Amjad Saiyed’s unopposed motion for default judgment, D.E.

 263, is GRANTED in part and DENIED in part; and it is further

        ORDERED that default judgment is granted only as to Defendant Rashid Patel and solely

 as to liability for Counts Four, Nine, and Ten of the Amended Complaint; and it is further

        ORDERED that default judgment is otherwise denied without prejudice; and it is further

        ORDERED that as to damages concerning Defendant Rashid Patel, Plaintiff is directed to

 provide adequate support for his damages by December 31, 2020. If Plaintiff fails to provide

 documentary support by that date, the Court will deny default judgment as to Patel; and it is further

        ORDERED that as to the matters denied without prejudice, Plaintiff may cure the noted

 deficiencies by December 31, 2020. If Plaintiff fails to cure the deficiencies by that date, the denial

 will be with prejudice; and it is further
Case 2:16-cv-09530-JMV-JBC Document 265 Filed 12/14/20 Page 2 of 2 PageID: 5081




        ORDERED that the Clerk of the Court is directed to mail a copy of this Order via regular

 and certified mail to Defendants Patel and Gajra.



                                              __________________________
                                              John Michael Vazquez, U.S.D.J.




                                                 2
